        Case 2:20-cv-01129-DJH Document 1-3 Filed 06/08/20 Page 1 of 3




        SUPPLEMENTAL CIVIL COVER SHEET ATTACHMENT – PAGE 3


1.      Style of Case:

Party                               Party Type       Attorney(s)

Tiffany Franco                      Plaintiff        Robert T. Mills (018853)
                                                     Sean A. Woods (028930
                                                     Scott Griffiths (028906)
                                                     Elisabeth Small (035830)
                                                     Mills + Woods Law, PLLC
                                                     5055 North 12th Street, # 101
                                                     Phoenix, AZ 85014
                                                     (480) 999-4556

Mesa Police Department              Defendant        Unknown
Alan and Jane Doe Grantham          Defendant        Unknown
Courtney and John Doe Dillavou      Defendant        Unknown
Kyle and Jane Doe Enders            Defendant        Unknown
Jason and Jane Doe Fajardo          Defendant        Unknown
James and Jane Doe Gowdy            Defendant        Unknown
Lindsay and John Doe Guthrie        Defendant        Unknown
Jeremy and Jane Doe Jones           Defendant        Unknown
Ross and Jane Doe Pagel             Defendant        Unknown
Jared and Jane Doe Ryan             Defendant        Unknown
Andrea and John Doe Shook           Defendant        Unknown
Lisa and John Doe Shupe             Defendant        Unknown
Gerald and Jane Doe Slemmer         Defendant        Unknown
Dalia and John Doe Ellington
   Garcia Starks                    Defendant        Unknown
Stephen and Jane Doe Walker         Defendant        Unknown
David and Jane Doe Marks            Defendant        Unknown
Janeal and John Doe Hale            Defendant        Unknown
Karrie and John Doe Flanigan        Defendant        Unknown
John Does 1-10                      Defendant        Unknown
Jane Does 1-10                      Defendant        Unknown
Black Corporations 1-10             Defendant        Unknown
White Partnerships 1-10             Defendant        Unknown
        Case 2:20-cv-01129-DJH Document 1-3 Filed 06/08/20 Page 2 of 3




         SUPPLEMENTAL CIVIL COVER SHEET ATTACHMENT – PAGE 4


5.      Unserved Parties:

        The following parties have not been served at the time this case was removed:

Party                                     Reason Not Served

Mesa Police Department                    Unknown
Alan and Jane Doe Grantham                Unknown
Courtney and John Doe Dillavou            Unknown
Kyle and Jane Doe Enders                  Unknown
Jason and Jane Doe Fajardo                Unknown
James and Jane Doe Gowdy                  Unknown
Lindsay and John Doe Guthrie              Unknown
Jeremy and Jane Doe Jones                 Unknown
Ross and Jane Doe Pagel                   Unknown
Jared and Jane Doe Ryan                   Unknown
Andrea and John Doe Shook                 Unknown
Lisa and John Doe Shupe                   Unknown
Gerald and Jane Doe Slemmer               Unknown
Dalia and John Doe Ellington
   Garcia Starks                          Unknown
Stephen and Jane Doe Walker               Unknown
David and Jane Doe Marks                  Unknown
Janeal and John Doe Hale                  Unknown
Karrie and John Doe Flanigan              Unknown
John Does 1-10                            Unknown
Jane Does 1-10                            Unknown
Black Corporations 1-10                   Unknown
White Partnerships 1-10                   Unknown


7.      Claims of the Parties:

Party                                     Claim(s)

Plaintiff                                 Violation of Plaintiff’s Civil Rights Under the
                                             Fourteenth Amendment and 42 U.S.C. § 1983
                                             (Against Mesa Unified School District)
        Case 2:20-cv-01129-DJH Document 1-3 Filed 06/08/20 Page 3 of 3




        SUPPLEMENTAL CIVIL COVER SHEET ATTACHMENT – PAGE 5

7.     Claims of the Parties (continued):

Plaintiff                              Violation of Plaintiff’s Civil Rights Under the
                                          Fourteenth Amendment and 42 U.S.C. § 1983
                                          (Against Defendants Grantham, Dillavou,
                                           Enders, Fajardo, Gowdy, Funthre, Jones,
                                           Pagel, Ryan, Shook, Shupe, Slemmer,
                                           Ellington, Walker, Marks, Hale and Flanigan)
Plaintiff                              Violation of Title IX; 20 U.S.C. § 1681, et seq.
Plaintiff                              Negligent Failure to Protect
Plaintiff                              Negligence / Gross Negligence
Plaintiff                              Negligence Per Se
Plaintiff                              Negligent Hiring; Supervision, Training, and
                                          Retention
Plaintiff                              Civil Conspiracy
Plaintiff                              Violation of 42 U.S.C. § 1985, et seq.
Plaintiff                              Violation of 42 U.S.C. § 1983 (Supervisory
                                          Defendants – Monell Claim)
